DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US19/30767 filed 05/04/2019, which claims the benefit of the priority of US Provisional application 62/667,415 filed 05/04/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a pharmaceutical 

    PNG
    media_image1.png
    65
    432
    media_image1.png
    Greyscale

The structural characteristics of the peptides comprising SEQ ID NO: 1, 2 and 5 are not markedly different than the corresponding protein in nature because the peptides and their counterparts have the same chemical structure and amino acid sequence. The claim is not limited to a PEDF peptide. However, the instant PEDF peptide of SEQ ID NOS. 1, 2, 5, and 6-10 are also a judicial exception because they have the same structure as its naturally-occurring counterpart, the same sequence embedded in a longer protein. The claimed pharmaceutical composition only requires the peptide, which is not markedly different from the naturally-occurring protein. The specification discloses that the pharmaceutical composition comprises any pharmaceutical acceptable excipient [0024] which may encompass an embodiment wherein the peptide is combined with an excipient such as water. The combination of the peptide and water does not alter the structure or function of the individual elements relative to their naturally-occurring counterpart. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide in the form of a generic pharmaceutical composition is claimed. The claimed property 
Regarding claim 2, the natural occurring PEDF protein comprises Q and I in positions 6 and 11 of the instant peptide. Therefore the instant peptide of SEQ ID NO: 5 is not markedly different from the segment of the naturally-occurring protein. 
Regarding claim 3-5, the peptides of SEQ ID NO: 1, 2, and 6-10, are all embedded in the naturally occurring human PEDF sequence. Therefore, claim 1-5 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0183832 (hereinafter “the ‘832 publication”).

Regarding claim 1, ‘832 teaches a PEDF-derived synthetic peptide [0012] of SEQ ID NO: 1 with amino acid sequence of LSVATALSALSLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) (abstract, claim 1, and [0053]). ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]). ‘832 teaches the peptide sequence corresponds to residues 78-121 of human PEDF [0054]. This range comprises the instant 93-106 residues. The peptide of ‘832 reads on the instant PEDF-derived short peptide. ‘832 further discloses that the peptide promotes stem cell proliferation such as limbal epithelial stem cells [0015-0018], promotes healing of a corneal wound caused by limbal deficiency caused by dry eye [0019-0021]. Regarding the recitation of the intended use of promoting meibomian gland regeneration or in treating and/or preventing dry eye syndrome, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art composition contains the same active ingredient and is in the same form as the claimed composition, and as a result, is capable of performing the claimed intended use (see MPEP § 2112.01). The disclosures anticipate the instant claim 1.
SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) [0053], SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053] and SLGAEQRTESIIHRALYYDL (SEQ ID NO: 5) [0058], all which comprise the instant SEQ ID NO: 5. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 3, ‘832 teaches the peptide of LSVATALSALSLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) [0053], SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053] and SLGAEQRTESIIHRALYYDL (SEQ ID NO: 5) [0058], all which comprise the instant SEQ ID NO: 2. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 4, ‘832 teaches the peptide of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053]. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 5, ‘832 teaches the peptide of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053]. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]). SEQ ID NO: 3 of ‘832 comprises the instant SEQ ID NOS. 6-10, 70, 72, 74.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7, 10-13, and 18-19 of copending Application No. 16/340,113 (PG-Pub. 2019/0248859). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises a peptide fragment derived from pigment epithelium-derived factor (PEDF), wherein the peptide fragment consists of the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO: 1) (claim 1), wherein each X is independently any amino acid and that the peptide comprises the sequences of any one of SEQ ID NOs: 7 to 73, and 75 (claim 3) and the peptide consists of 20, 22, 24, or 29 amino-acid (claim 4). The copending application recites the peptide for corneal damage associated disease such as dry eye syndrome (claims 6-7, 10-13).
The claims of the instant application recite a pharmaceutical composition for use in promoting meibomian gland regeneration or in treating and/or preventing dry eye syndrome, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF (claim 1) and that the PDSP comprises the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:5) and comprises the sequence of the sequences of any one of SEQ ID NO: 6 to 75 (claims 2 and 5). The claims of the copending application therefore anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/053,058 (PG-Pub. 2021/0221862). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a pharmaceutical composition comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the claim 1 and 6) and that the PDSP comprises the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:5), comprises the sequence of SLGAEQRTESIIHR (SEQ ID NO:2), comprises the sequence of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) and comprises the sequence of the sequences of any one of SEQ ID NO: 6 to 75 (claims 2-5 and 7-10). Regarding the recited intended use for use in treating and/or preventing osteoarthritis and for promoting chondrogenesis, Examiner notes that the intended use does not further limit the structure of the claimed pharmaceutical composition which comprise peptides that are 100% identical to the instant peptides of SEQ ID NO: 6-75.
The claims of the instant application recite a pharmaceutical composition for use in promoting meibomian gland regeneration or in treating and/or preventing dry eye syndrome, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF (claim 1) and that the PDSP comprises the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:5), comprises the sequence of SLGAEQRTESIIHR (SEQ ID NO:2), comprises the sequence of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) and comprises the sequence of the claims 2-5). The claims of the copending application therefore anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-5 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654